El Juez Peesidente Se. Hernández
emitió la opinion del tribunal.
Se trata de un pleito de divorcio seguido por G-regorio Co-bos contra su esposa Luisa Clausel, que comenzó por demanda presentada a la Corte de Distrito de San Juan, Sección Ia., en 23 de marzo del año próximo pasado, en la que se alega como becbo fundamental de la acción, que la demandada ba inju-riado gravemente al demandante sosteniendo relaciones amo-rosas con el individuo José Manuel de Loira, según cartas que se acompañan a la demanda para que formen parte de la misma.
Emplazada Luisa Clausel para que contestara la demanda, no lo bizo en tiempo y le fué anotada la rebeldía en 8 de abril *800del año expresado; y habiéndose celebrado el juicio con la sola comparecencia del demandante, la corte dictó sentencia en 30 de agosto de 1912 declarando sin lngar la acción con las costas al demandante, el cual interpuso contra ella recurso de apelación para ante esta Corte Suprema.
Fúndase el.recurso en que dicha sentencia es contraria a derecho y a las pruebas, por haberse infringido los artículos 164, inciso 4o. del Código Civil y 119 del Código de Enjuiciamiento Civil.
Las pruebas ofrecidas en evidencia por el demandante consisten en una carta amorosa dirigida por Rosa a Lola con fecha 13 de octubre del año 1902, la cual dice el demandante quitó a su esposa la demandada, en momentos en que ésta iba a echarla al correo bajo sobre a José Manuel de Loira; en dos cartas más sin fecha y sin firma que el demandante afirma fueron escritas por su esposa, impetrando perdón del deman-dante por una falta que no expresa cual sea, y en la declara-ción del demandante expresiva de que hace más de diez años que está separado de su esposa con motivo de la carta que le quitó cuando trataba de echarla al correo.
Las tres cartas de referencia son las mismas que se acom-pañaron a la demanda .y su- autenticidad debe considerarse admitida, por no haberse negado por la demandada, de con-formidad con lo que previene el artículo 119 del Código de Enjuiciamiento Civil; pero esa autenticidad no puede tener más alcance que el que revelan las mismas cartas, sin que por tanto podamos llegar a la conclusión de hecho, de que la demandada fué la que bajo la firma de Rosa dirigió a José Manuel de Loira, oculto bajo el nombre de Lola, la carta de 13 de octubre de 1902, aunque aceptemos que ella fué la que pidió perdón a su esposo en las otras dos cartas por una falta que ignoramos cuál fuera.
No hay, pues, prueba de las relaciones amorosas de Luisa Clausel con José Manuel de Loira que constituyen, según el demandante, las injurias graves en que se funda la demanda.
Además, hemos resuelto en los casos de Cruz v. Domín*801guez y de Quiñones v. Rodríguez, que para obtener un divorcio a causa de injurias graves, tales injurias graves deben llegar al extremo de crueldad; 8 D. P. R., 580; 9 D. P. R., 322, respectivamente.
No existe evidencia.de crueldad en este caso.
Véase el caso de Axtmayer v. Ortiz, resuelto en mayo 19 del corriente año, (pág. 499.)
La sentencia apelada debe confirmarse.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.